Citation Nr: 9929106	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-32 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Medical 
Center 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to an effective date earlier than April 20, 1998, 
for the award of nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 rating decision of the 
Cheyenne, Wyoming Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC), which granted nonservice-
connected disability pension benefits, effective from April 
20, 1998.

Prior to receiving the veteran's June 1998 notice of 
disagreement, the M&ROC issued a supplemental statement of 
the case in May 1998 which addressed the issue of entitlement 
to an earlier effective date for the grant of nonservice-
connected disability pension benefits.  Within a year of the 
May 1998 rating decision and supplemental statement of the 
case, the veteran and the representative submitted several 
statements which clearly showed their intent to pursue an 
appeal for an earlier effective date for the grant of 
nonservice-connected disability pension.  

The Board finds that a June 3, 1998, statement in support of 
claim constitutes a timely notice of disagreement with the 
effective date assigned for entitlement to nonservice-
connected disability pension benefits.  The M&ROC issued a 
supplemental statement of the case which addressed this issue 
again in February 1999.  The representative's March 1999 
statement of accredited representation in appealed case 
constitutes a timely substantive appeal.  As such, this 
matter is properly before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  The veteran filed a claim for nonservice-connected 
disability pension benefits on June 15, 1992 and, by rating 
decision dated in May 1998, the M&ROC granted entitlement to 
nonservice-connected disability pension benefits, effective 
from April 20, 1998.

3.  The veteran was permanently and totally disabled for 
pension purposes on June 15, 1992, the date of receipt of the 
claim for nonservice-connected disability pension benefits.  

4.  The veteran became permanently and totally disabled more 
than one year prior to June 15, 1992, the date he filed his 
claim for pension, and he has not claimed entitlement to 
retroactive benefits prior to the date of that claim. 


CONCLUSION OF LAW

The criteria for an effective date for the grant of 
entitlement to nonservice-connected disability pension 
benefits, retroactive to June 15, 1992, have been met.  38 
U.S.C.A. §§ 1502, 1521, 5107, 5110 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.342, 3.400, 4.7, 4.15, 
4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim for nonservice-connected disability 
pension was received at the M&ROC on June 15, 1992.  He 
asserted that he had loss of use of his right leg and right 
wrist which began on August 19, 1991.  He reported that he 
had last worked for the United States Government Bureau of 
Land Management as "chief min staff oil & gas" for 12 
years.  He stated that he was not currently employed, that he 
had last worked on October 31, 1986, and that he had not 
worked since he became totally disabled.  The veteran 
reported that he had completed college and worked on two 
masters degrees.  However, in a September 1993 statement in 
support of claim he reported that, although he had entered 
two different masters degree programs, he did not complete 
either program.  The evidence received in support of his 
claim for nonservice-connected disability pension is 
summarized below.  


Private treatment records dated from August 1972 to February 
1977 include diagnoses of cholelithiasis, chronic 
cholecystitis, possible hemolytic anemia, probable hemolytic 
disorder, and questionable mild jaundice.  He underwent 
cholecystectomy, cholangiogram, and common duct exploration, 
in January 1977 and the postoperative diagnosis was probable 
acute and chronic cholecystitis and cholelithiasis.  In 
December 1973 he had lipomas on his back and abdomen 
surgically removed at a private hospital.  These records show 
that he worked as a biologist with the U.S. Geological 
Survey.  

Treatment records from Providence Hospital show that the 
veteran was hospitalized in February 1982 when he sought 
treatment for chest pain.  The discharge diagnosis was chest 
pain, cause undetermined, no evidence of myocardial 
infarction, no evidence of pulmonary embolus; ventricular 
ectopy; and bilateral parotid swelling, consider alcohol 
abuse.  In March 1982 he was treated for right lower leg 
problems, and the assessment was probable thrombophlebitis.  
The summary of a March 1982 right leg venogram shows no 
evidence of deep vein thrombosis.  In January 1983, he sought 
treatment for injuries to his right wrist and right leg and 
the impression was contusion, right lower extremity, and 
right wrist sprain.  

X-rays revealed no fracture of the right lower leg or right 
wrist; no soft tissue calcification or foreign body in the 
right lower leg; and multiple small soft tissue or 
ligamentous calcifications at the ulnar carpal joints.  Chest 
X-rays showed discoid atelectasis, left lung base.  In 
February 1983, he was treated for cellulitis and phlebitis of 
the right leg and right leg venogram was negative without 
specific radiographic evidence of acute deep venous 
thrombosis.  July 1983 diagnoses included peripheral edema 
and possible deep vein thrombosis.  Venogram showed that the 
veins were mildly ectatic with some varices and no evidence 
of clot.  An October 1983 treatment provider diagnosed rule 
out thrombophlebitis.  


July to December 1986 treatment records and letters from Dr. 
J.B. and Casper Orthopedic Associates, P.C. show that he 
treated the veteran from July to December 1986 for pain in 
the ulnar collateral ligament of the right wrist, 
considerable difficulty with ulnar deviation of the wrists, 
and tenderness over the distal ulna.  X-rays showed 
calcification in the area of the ulnar collateral ligament 
and degenerative changes.  Dr. J.B. noted that there was a 
slight area of discoloration around the ankle but that this 
did not seem to be any sign of infection or recurrence of 
phlebitis.  Dr. J.B. also noted that the veteran had gout and 
took medication for this.  

May 1987 to September 1988 treatment records from a United 
States Penitentiary include a May 1987 report of medical 
examination which shows that the veteran had had a 
tonsillectomy, fractured jaw, fractured nose, two heart 
attacks in 1977 and 1978, fracture of the right little 
finger, multiple lipomas of the upper extremities, gall 
bladder cholecystectomy in 1977, and two laparotomies.  The 
examiner reported that he had a deviated septum, hearing 
loss, right eye vision loss with blind spot, internal 
hemorrhoids, right wrist tendonitis, a low back disorder, 
bronchitis, post surgical abdominal scar, phlebitis, and 
lower extremity gout, pitting edema, osteoarthritis, and 
cellulitis.  

The veteran reported that he wore a right wrist brace and 
elastic support hose and that he took medication.  The 
veteran reported that his usual occupation was supervisory 
environmental scientist, hydrologist.  It was determined that 
he was qualified for light/limited duty, that he should avoid 
prolonged standing or lifting weights over 20-25 pounds, that 
he should avoid excess work with his right wrist when 
painful, and that he should wear a right wrist splint.  The 
subsequent assessments and findings included stasis 
dermatitis, post-traumatic right wrist injury, status post 
right knee and ankle injury, costochondritis, gout, 
hypertension, headaches, leg swelling and edema, circulation 
impairment both legs, chronic bilateral thrombophlebitis, 
history of frontal sinus headaches, second degree burn to 
right hand, left ankle pain, and right great toe problems.  

One treatment provider's assessment included fracture, old, 
right wrist with degenerative arthritis (traumatic) and gouty 
arthritis, treated controlled.  June 1987 right wrist X-rays 
showed several osseous fragments located adjacent to the 
ulnar styloid process.  The records also show that he was 
given restricted or idle duty with no use of his right wrist 
disorder, leg swelling, and gout.  These records also show 
that he had bilateral hearing loss and that he wore 
eyeglasses.  

October to November 1987 VA outpatient treatment records show 
that the veteran reported that he had a history of chronic 
phlebitis of his right leg with edema, right arm problems, 
gout, and hypertension.  He reported that he had swelling of 
both lower legs which was worse when he was on his feet.  He 
was given medications and anti-embolus stockings. 

September 1988 to June 1992 VA treatment records show that 
the veteran complained of right lower leg problems, right 
wrist problems, and back problems.  He was hospitalized in 
October 1988 and the diagnoses were abnormal bone scan of the 
right talus; possible osteomyelitis, chronic right lower 
extremity pain; history of chronic thrombophlebitis without 
objective evidence to confirm; history of lower extremity 
edema (none at present); possible fluid retention related to 
excess nonsteroidal anti-inflammatory drugs; and obesity.  

Subsequent outpatient treatment records included assessments 
of gouty arthritis and abnormal gallium study of both feet 
which was negative for osteomyelitis but showed degenerative 
joint disease in both feet at the metatarsophalangeal joints.  
He was also treated for headaches of questionable etiology, 
probably muscle tension headaches, skin lesions and lipoma of 
the left chest and the right temple, trapezius muscle strain, 
right shoulder and arm muscle strain, probable bronchitis, 
left chest muscle strain, history of increased uric acid, 
degenerative joint disease of the right ankle and right 
wrist, bilateral venous insufficiency, hyperuricemia, right 
leg pain.  These records also show treatment for chronic 
right wrist pain, chronic right calf and ankle pain, post 
phlebitic syndrome, and sinusitis.  

September 1988 X-ray of the right tibia and fibula showed 
mild deformity of the proximal fibula which probably related 
to old trauma, however, it was noted that a significant 
abnormality could not be identified.  Right forearm X-rays 
showed no abnormality.  October 1988 right wrist X-rays 
showed small bodies at the posteromedial aspect of the wrist 
which were probably in the nature of synovial chondromatous 
bodies; degenerative changes involving the triquetrum; the 
bodies noted seem smaller or fewer or both currently, but 
this probably had to do with the projection.  

January 1989 to October 1990 treatment records from Dr. W.R. 
show that the veteran complained of both legs swelling, right 
ankle problems, and chronic edema of the legs.  In January 
1989, Dr. W.R. reported that the veteran's legs were not 
currently swollen and were cool, that there was hair on the 
toes, and that there were mild venous stasis changes about 
the medial malleoli on both sides, no ulceration, some 
brownish pigment spots on the right shin, and left great 
toenail deformity.  Dorsalis pedis and posterior tibial 
pulses were present in both feet.  The veteran requested and 
was provided prescription refills.  

In a June 1989 letter, Dr. C.F. reported that he had examined 
the veteran and that his ankle and leg condition was painful 
and debilitating.  Dr. C.F. stated that the veteran had 
swelling and tenderness consistent with the chronic condition 
which was clearly documented over the last six yeas and was 
also consistent with the more specific current diagnosis of 
osteomyelitis of the tarsals and metatarsals of the right 
foot as shown on an October 1988 bone scan.  It was noted 
that the veteran had had episodes of recurrent cellulitis and 
thrombophlebitis of the right leg.  Dr. C.F. also reported 
that there was evidence of chronic changes of the right wrist 
which were painful and debilitating, and which were confirmed 
by X-rays. 

June 1989 to August 1992 treatment records from the Memorial 
Hospital of Laramie County include assessments of history of 
gout, history of osteoarthritis, history of right leg deep 
vein thrombosis in 1983, right leg pain, and left forehead 
bug bites, infected, with inferior cellulitis secondary to 
gravity drainage.  

The impression of an August 1991 right leg ultrasound was no 
evidence of deep vein thrombosis; the very small collateral 
vessels seen in the mid calf in the posterior tibial area are 
consistent with either post traumatic or post deep venous 
thrombotic changes of the posterior tibial vein; and no acute 
thrombosis is identified.  March 1992 X-rays of the left foot 
and ankle showed calcaneal spurs, degenerative change at the 
talonavicular joint, and degenerative changes of the first 
metatarsal phalangeal joint.  

January 1989 to July 1996 treatment records from Dr. T.G. 
show that the veteran was treated for chronic right wrist 
pain for which he wore a splint, right foot pain and swelling 
primarily around the first metacarpal phalangeal joint, right 
leg thrombophlebitis with swelling, right ankle problems, and 
gout.  These records also show that he injured his left ankle 
in October 1991.  He was given prescriptions for right wrist 
splints, canes, knee splints, and support hose.  He was also 
given prescriptions for refills or his medications.  In a 
December 1990 treatment record Dr. T.G. noted that it was 
very difficult to do a formal disability evaluation on the 
veteran due to the type of complaints that he had, but that 
there was certainly little question that he was not able to 
return to work doing any kind of reasonable work.  

In a letter dated in December 1990, Dr. T.G. stated that, 
because the veteran's complaints were of subjective pain, it 
was difficult if not impossible to provide a disability 
evaluation based upon the AMA Guides to the Evaluation of 
Permanent Impairment.  Dr. T.G. also stated that the veteran 
was not able to return to work of any kind at this point in 
time and that he doubted that he would ever be able to return 
to work of any kind.  "To my mind that makes him 100 percent 
disabled."  

In an October 1991 letter, Dr. T.G. stated that the veteran 
sustained a significant injury to his right leg in 1983, that 
he subsequently developed a deep vein thrombophlebitis in the 
right leg, and that he continued to have severe and disabling 
pain in the right leg since then which had been authenticated 
by multiple physicians.  It was noted that the veteran was 
unable to be up on this leg for more than a very short period 
of time without developing severe pain.  

Dr. T.G. stated that an August 1991 right leg venogram 
conducted at Memorial Hospital showed changes consistent with 
post-traumatic or post-deep venous thrombolytic changes which 
Dr. T.G. believed was excellent supporting evidence of the 
veteran's complaints of pain.  Dr. T.G. also reported that 
the veteran continued to have pain in his right wrist and had 
to wear a wrist splint essentially all of the time in order 
to control this discomfort.  

In an August 1992 letter, Dr. T.G. reported that the veteran 
had complaints of right leg and wrist pain secondary to a 
fall in 1983, and that he had developed deep vein 
thrombophlebitis in his right leg.  Dr. T.G. stated that the 
veteran continued to have significant pain whenever he 
attempted to perform any work.  Dr. T.G. stated that "I 
think the pain caused by the post phlebitic syndrome makes 
[the veteran] unemployable and unable to work both now and in 
the future.  He is unable to walk more than a very short 
distance.  He is unable to stand for over five to ten minutes 
at a time without developing pain."  

A September 1990 examination report from Dr. K.S. shows that 
the veteran had had an earlier bone scan which was an 
abnormal study consistent with osteomyelitis of the right 
talus and cellulitis of both feet.  Dr. K.S. noted that a 
December 1988 gallium scan of both feet showed no indication 
of an osteomyelitis, but that this study was abnormal 
apparently due to arthritic changes.  Dr. K.S. referred to 
the veteran's treatment while incarcerated which included 
evidence that he was overweight, that blood pressure 
recordings appeared generally to be within normal limits, and 
that he was "of course" being treated for elevated blood 
pressure.  

It was noted that between 1983 and 1986, the veteran did 
sedentary work with elevation of his right leg.  Dr. K.S. 
reported that the veteran was taking medication, that he was 
under the care of an orthopedist for his leg, that he used a 
cane, and that both legs swelled but this was worse on the 
right.  The veteran reported that he used antiembolism 
stockings all day long, that he spent his time reading books 
and watching television, and that he tried to go out for 
walks.  



Dr. K.S. stated that the veteran limped; that October 1988 X-
rays showed some spurring at the talonavicular joint and at 
the first metatarsal phalangeal joint at the right foot; and 
that wrist X-rays showed evidence of calcification just 
distal to the end of the lunar, no definite evidence of bone 
injury, and smooth radial carpal joint.  The diagnosis was 
history of hypertension, obesity, gout, contusion of right 
leg, sprain right wrist region, and probable ulnar neuropathy 
at right wrist and hand.  

In an October 1991 letter, Dr. J.H. stated that he had 
performed a color flow and Doppler venogram on the veteran 
and that he found that the common femoral, the superficial 
femoral, and the popliteal veins of the right thigh and leg 
were normal.  Dr. J.H. also reported that, in following the 
posterior tibial vein to the mid-calf, it was normal.  In the 
region of the mid-calf, the vein became very small with 
numerous collateral vessels and Dr. J.H. stated that he had 
seen this finding before in patients with chronic deep venous 
thrombosis or trauma to their calf and subsequent deep venous 
thrombosis secondary to the trauma.  Dr. J.H. reported that 
he did not see any evidence of deep venous thrombosis at the 
time of examination and that it was his opinion that the 
findings could be related to either trauma and subsequent 
deep venous thrombosis or to deep venous thrombosis with 
post-phlebitic syndrome.  

December 1991 to February 1992 treatment records from Dr. 
C.T. show that the complaints and findings included right leg 
and right wrist problems, recurrent bilateral lower extremity 
edema, post-phlebitic syndrome, sinusitis symptoms, chronic 
arthritis, and gout.  Dr. C.T. reported that the veteran 
walked with a cane.  The veteran reported that he had 
problems during attacks and flare ups and that he felt that 
he was disabled and qualified for a chair lift.  Dr. C.T. 
stated that the veteran could drive but that he had flare-ups 
which created problems in mobility when his arthritis and 
post-thrombotic syndrome flared up.  The assessments included 
hypertension, history of deep vein thrombosis, post 
thrombotic syndrome by history, history of gout, and possible 
sinusitis.  

In a December 1991 certification of necessity for a 
wheelchair, Dr. C.T. reported that the veteran was not 
confined to bed or chair without the use of a wheelchair, 
that he was able to operate a manual wheelchair, and that he 
had occasional flare-ups of debilitating arthritis which made 
it difficult for him to walk.  Dr. C.T. stated that the 
prognosis was poor and that the duration of need was 
permanent.  

In a June 1992 Driver Medical Evaluation, Dr. C.T. reported 
that he had treated the veteran for two years, that he had 
last examined the veteran in June 1992, and that the 
diagnosis was intermittent claudication and gouty attacks 
which had been present for several years.  Dr. C.T. stated 
that the veteran was unable to walk or use his legs when 
attacks occurred, that he had had multiple episodes in the 
past two years, that his last known attack was in August 
1991.  It was noted that the signs and symptoms had increased 
in frequency during the past two years requiring occasional 
wheelchair use.  

Dr. C.T. stated that he routinely took medication and the 
side effects from his medication could possibly interfere 
with the safe operation of a motor vehicle.  Dr. C.T. 
indicated that the veteran's medical condition could possibly 
result in episodes of dizziness, confusion, or irrational 
behavior and that it was likely to result in episodes of 
severe pain and loss of muscular or other physical control.  
Dr. C.T. indicated that the veteran's driving distance should 
be greatly limited, that the veteran was capable of safely 
operating a motor vehicle, and that his condition warranted 
testing to determine driving safety.  The prognosis for 
recurrence or deterioration was likely.  

By rating decision dated in June 1992, the M&ROC denied 
entitlement to nonservice-connected disability pension and 
found that the evidence did not show that the veteran was 
permanently unable to be gainfully employed.  The M&ROC rated 
the following nonservice-connected disabilities as zero 
percent disabling: cholecystectomy, residuals of removal of 
multiple lipomas, right eye condition if existent, and right 
leg injury if existent.  The M&ROC evaluated the nonservice 
connected deep venous thrombosis, right leg, as 40 percent 
disabling.  This resulted in a combined nonservice-connected 
disability rating of 40 percent.  


In November 1992, the Board received an undated motion to 
submit additional medical evidence to the Board and a request 
for reconsideration, in which the veteran asserted that he 
had been unemployed and unemployable since 1986.  

On the August 1993 VA examination, the examiner reported that 
the veteran injured his right leg and right wrist in 1983, 
and that he was diagnosed at that time with deep vein 
thrombosis.  The veteran reported that he now had chronic 
pain and swelling in his right leg which bothered him nearly 
all the time and was better with rest, elevation, and 
medication.  He also complained of right wrist pain, pain in 
his distal fingers, and "occasional swelling nearly all the 
time."  This pain was worse with any motion and better when 
splinted.  

It was noted that he had not worked since 1986 and that he 
had previously worked for the Bureau of Land Management as a 
chief mineral staffer.  The examiner stated that the veteran 
was obese, that vital signs were stable, and that his head, 
eyes, ears, nose, throat, neck, and lungs were essentially 
normal.  Cardiovascular examination showed a regular rate and 
rhythm with no murmur, S3 or S4.  Evaluation of the abdomen 
was essentially normal except for multiple surgical scars.  
Examination of the extremities shows that the right calf 
measured 18 centimeters, the left calf measured 17 
centimeters, and there were poor pulses bilaterally with plus 
one edema bilaterally.  

There were some venostasis skin changes to his mid-shin and 
decreased hair on his right leg.  Neurological examination 
was essentially normal.  The veteran could flex his right 
wrist to 75 degrees, dorsiflex it to 60 degrees, and bend it 
laterally 15 degrees in either direction.  The right wrist 
was tender over the distal ulna.  The assessment was most 
likely degenerative joint disease of the right wrist and 
possible [illegible] extensor.


Electrocardiogram revealed sinus bradycardia and was 
otherwise normal.  X-rays of the right lower leg showed mild 
periosteal reaction along the posterior aspect of the 
proximal tibial shaft of doubtful significance, possibly 
related to venous insufficiency but nonspecific, otherwise 
normal.  Right wrist X-rays revealed several corticated 
rounded calcific densities projected between the distal 
aspect of the ulna and the carpal row which were not avulsion 
fragments or chondrocalcinosis, but rather may reflect an 
intra-articular process such as synovial chondromatosis or 
some unusual pattern of ligamentous calcification.  

December 1993 to May 1998 treatment records and a letter from 
Dr. P.S. and Cheyenne Internal Medicine and Neurology, P.C. 
include diagnoses and assessments of chronic venous 
insufficiency of the right leg with chronic pain and 
peripheral edema, chronic deep venous thrombosis, 
degenerative joint disease of the right ankle, gout, morbid 
obesity, labile hypertension, actinic keratoses, stasis 
dermatitis changes, right forearm and wrist tendonitis, 
carpal tunnel syndrome right arm, and right wrist disorder.  
The veteran was also treated for occasional diverticula, 
hyperlipidemia, allergies, probable mild otitis, and 
sinusitis.  

These records show that he had possible angina with 
occasional chest and arm tingling especially after shoveling 
snow, and chest discomfort and pain, musculoskeletal versus 
cardiac versus esophageal, atypical chest discomfort for 
cardiac ischemia and normal physical examination, and 
moderate to severe sleep apnea which was diagnosed in 1998.  

The treatment records dated after December 1993, include a 
May 1995, January 1996, and February 1996 electrocardiograms 
which showed sinus bradycardia and otherwise normal 
electrocardiogram in May 1995; normal sinus rhythm with first 
degree AV block with occasional premature ventricular 
complexes, otherwise normal, in January 1996; and normal 
sinus rhythm with first degree AV block, otherwise normal, in 
February 1996.  In February 1996, the veteran had an abnormal 
stress Dobutamine study.  A March 1997 record shows that a 
venogram showed incompetent veins.  

In September 1997, a treatment provider noted that the 
veteran walked with a cane and wore a right arm brace.  In 
April 1998, Dr. P.S. sated that the veteran probably had a 
mild chronic obstructive pulmonary disease.  

In December 1993, Dr. P.S. stated that the veteran had 
previously had phlebitis and that he had since developed a 
chronic post-phlebitic syndrome of the right lower extremity 
and chronic ulnar neuropathy syndrome of the right wrist.  
Dr. P.S. noted that Dr. T.G. considered the veteran to be 100 
percent disabled after having treated the veteran on multiple 
occasions and getting to know the veteran very well.  

Dr. P.S. stated that the veteran's main complaint was that he 
could not use his right hand for any length of time without 
loss of feeling or tingling or weakness in the last three 
digits; that, if he stood for any length of time he had pain 
in his ankle and up his leg; and that he had muscle weakness 
of the right lower extremity.  It was noted that the veteran 
had had ultrasounds of the right lower extremity which were 
essentially normal except for some mid-calf, posterior tibial 
vein spasm.  Dr. P.S. reported that examination revealed that 
the veteran was obese and that he had full range of motion of 
his upper trunk and lower extremities.  Dr. P.S. stated that 
the veteran limped on his right leg and that the veteran 
reported that he had extreme pain and swelling after several 
minutes on his right leg.  

The veteran stated that, if he stood for too long, he had to 
use a wheelchair or lie down and Dr. P.S. stated that he did 
not have the veteran stand for a length of time to test this.  
His right calf was 18.5 inches, his left calf was 17.75 
inches, his right ankle was 10.75 inches, and the left ankle 
was 10.5 inches.  There was full range of motion of the lower 
extremities and some loss of feeling to light touch on the 
medial aspect of his right lower leg over the medial ankle.  
The veteran reported that he had no current right hand pain, 
but that he had been wearing a splint.  He had a negative 
Tinel's sign at the right wrist and there was no hand 
weakness.  

Dr. P.S. stated that he thought that it was impossible to 
fully evaluate the veteran in one visit without an extensive 
evaluation, nerve conduction studies, X-rays, etc.  

However, Dr. P.S. noted that the veteran did have findings 
consistent with a post-phlebitic syndrome of his right lower 
leg and "I have no reason to doubt that he gets a lot of 
pain in his right leg if he stands for any length of time."  
It was Dr. P.S.' impression that the veteran's right wrist 
disorder was not carpal tunnel, but an ulnar neuropathy, 
because it hurt over the dorsum of his right wrist and 
affected the three smaller fingers.  

It was noted that he had a scar over the median carpal tunnel 
area which did not appear to be tender or to aggravate his 
symptoms.  Dr. P.S. stated that the veteran had an extremely 
complicated problem and that it was impossible to know if his 
subjective feelings were 100 percent accurate because they 
did not correlate with objective findings.  However, Dr. P.S. 
also stated that, on the other hand, he could not dispute 
that the veteran could have all of the symptoms listed based 
on the findings.  

On the May 1996 VA examination, the examiner noted that the 
veteran had been disabled for the past 10 years because of 
post-phlebitic syndrome of the right lower leg and that he 
was currently receiving Social Security disability benefits.  
The veteran reported that he had previously worked as a 
biologist and that his current activities consisted of 
watching television in a recliner.  The veteran complained of 
bilateral hearing loss and residuals of a right leg injury.  
He reported that he had right leg pain and swelling any time 
he uses that leg.  

He reported that standing more than 10 to 15 minutes, sitting 
for more than 30 minutes, and walking one block caused 
problems from his medial mid-calf to his ankle.  He stated 
that he had swelling from below his knee to his foot, that he 
wore compression hose and elevated his legs whenever 
possible.  The veteran reported that he used a cane all of 
the time, that he had to use crutches approximately one week 
a month, and that he used a wheelchair three to four times a 
month.  He asserted that his right leg symptoms had worsened 
since his last examination and that his right leg disorder 
was the main cause of his disability.  

He also complained of continuous right wrist and arm pain and 
swelling.  He reported that he wore a brace 24 hours a day 
and that the brace improved his pain and swelling.  He stated 
that the pain was worse with sideways movements of the wrist, 
that the pain was located mostly in the mid-forearm in a 
stocking distribution down to fingers three, four, and five 
and, to a lesser degree, finger two.  The veteran reported 
that he had been diagnosed with "ulnar of the hand."  The 
examiner noted that the veteran had a history of fracture of 
one of the carpal bones in his right wrist which was detected 
on X-ray and work-up for evaluation of the wrist pain.  
However, the veteran did not recall ever fracturing his 
wrist.  

On the May 1996 VA examination, the veteran reported that he 
had no problems associated with the lipoma removal from the 
left costovertebral angle area, right lower chest, and left 
mid-forearm.  He stated that he only had scars which were not 
problematic.  He also reported that he had had no problems 
with residuals of gall bladder removal/cholecystectomy.  The 
veteran reported that he had a blind spot of the right eye, 
gout of both great toes, asymptomatic osteoarthritis of the 
right ankle which was discovered on X-ray only, 
hyperlipidemia, hypertension for which he was on no 
medications, and atypical chest pain and discomfort.  

The examiner stated that the veteran was obese, that he had a 
moderate to severe limp which favored the right leg, and that 
he was wearing support hose.  Examination of the eyes 
revealed no blind spots on confrontation and no signs of 
hypertensive retinopathy.  The remainder of the eye 
evaluation was normal and the veteran reported that he wore 
glasses for reading only.  He wore bilateral hearing aids and 
his tympanic membranes were slightly retracted; however, 
evaluation of the ears was otherwise within normal limits.  

Evaluation of the cardiovascular system revealed that blood 
pressure was 144/82 and the veteran's pulses were all within 
normal limits except for the lower extremities where this was 
absent.  There was no dependent rubor.  There were minimal 
stasis changes bilaterally which were slightly more prominent 
on the right than on the left.  

There was trace edema noted bilaterally on the lower legs, 
heart sounds were distant, there were no murmurs or extra 
heart sounds appreciated, and there were no cervical bruits 
auscultated.  Measurement of the lower legs revealed an 
anterior tibial tuberosity of 42 centimeters on both sides, 
mid-calf size was 44 centimeters bilaterally, his right ankle 
measured 28.5 centimeters and his left ankle measured 28 
centimeters.  The examiner noted that the right lower 
extremity was tender everywhere, especially with movement of 
the ankle in any direction and this produced much voluntary 
resistance.  

The examiner stated that there was some improvement with 
range of motion when the veteran was distracted, that this 
was so erratic that the examiner was unable to get a 
consistent reading of range of motion, and that the examiner 
nevertheless determined that range of motion was probably 
decreased.  A definite positive Homans' sign was not 
appreciated.  There was no definite superficial 
thrombophlebitis.  

"Examination of the veteran's right forearm and wrist was 
also limited unless he was distracted."  Forearm pronation 
was from zero to 75 degrees on the left and to approximately 
70 degrees on the right; left arm supination was from zero to 
80 degrees and on the right was to just lateral to the 
midline, but this met much resistance; palmar flexion was to 
80 degrees on the left and to 50 degrees on the right; and 
dorsiflexion was to 70 degrees on the left and to 40 degrees 
on the right with pain.  

If held in either extreme of position, the veteran had some 
tingling paresthesia in the ulnar distribution areas, 
including the right small ring finger and a little of the 
middle finger, but more so progressive in an ulnar direction.  
Ulnar deviation on the left was 40 to 50 degrees and right 
was 35 degrees.  Radial deviation on the left was 20 degrees 
and the right was 10 degrees with pain and resistance.  
Shoulder and elbow range of motion was within normal limits 
bilaterally.  Examination of the back was essentially normal. 

Neurological examination showed that mental status was within 
normal limits, cranial nerves were grossly intact, and deep 
tendon reflexes were 2+/4+, except at the ankles where they 
were zero.  Babinski's were negative, there was no clonus 
noted, and the gait was with a limp favoring the right leg.  
Sensory examination revealed decreased vibratory sensation to 
a slight amount on the index finger and moderately so on 
fingers three, four, and five of the right hand.  There was 
decreased vibratory sensation of both feet to the malleolar 
areas.  The left malleolus was within normal limits and the 
right malleolus was slightly decreased.  

There was decreased light touch sensation of both feet to the 
ankles, more so on the right side and distally worse than 
proximally.  There was decreased pinprick sensation of the 
right great toe to the metatarsophalangeal joint and right 
small finger on the palmar side to the metacarpophalangeal 
joint.  There was decreased strength of the right distal arm, 
which progressed gradually from the shoulder; however, the 
more proximal the examiner went, the more inconsistent this 
was, especially with distraction.  Probably the shoulder and 
upper forearm musculature have almost normal strength 
compared to the other side.  

Both sides were slightly decreased to approximately 90 
percent of expected, but the upper arms were probably equal 
when the veteran was distracted.  The examiner stated that 
there was, however, approximately 50 percent decreased 
strength of the right forearm, wrist, fingers, and thumb.  
The examiner stated that it should be noted that the veteran 
was mostly left handed and had been wearing a brace for some 
time.  

Examination of the skin showed a cross-shaped scar with the 
upper portion to the left in the epigastric area, the long 
piece was 18 centimeters and the short piece was 9 
centimeters.  The scars were approximately two centimeters 
wide.  There was also a 27 centimeter diagonal scar in the 
right upper quadrant.  The left great toenail had a split 
piece coming straight up on the tibial side.  Laboratory 
studies were all within normal limits except for a slightly 
elevated uric acid of 7.7.  May 1996 electrocardiogram was 
within normal limits.  


Right wrist X-rays showed some calcification within the 
triangular fibrocartilage suggesting chondrocalcinosis, no 
apparent degenerative changes, and no evidence of any 
fracture or other acute abnormality.  X-rays of the right 
lower leg revealed no abnormalities of the tibia or fibula, 
minimal spurring at the dorsal aspect of the patella, and 
some spurring at the articulation between the talus and 
navicular in the foot.  Chest X-rays showed no acute 
findings.  

The May 1996 VA examiner's assessment was bilateral hearing 
loss; severe contusion of the right lower leg on the medial 
side resulting from a 1983 injury with subsequent blood clot 
(questionable cellulitis), chronic pain, and swelling since 
that time - this is the major source of the veteran's 
disability; right wrist pain and apparent history of ulnar 
neuropathy without definite injury; gout of both great toes 
without deformity (not specifically addressed during this 
examination); hyperlipidemia, which is currently under 
treatment (not specifically addressed during this 
examination); labile hypertension (not specifically addressed 
during this examination); and atypical chest discomfort (not 
specifically addressed during this examination).  The 
examiner again noted that the veteran reported that there 
were no residuals of lipoma removal or cholecystectomy.

In a May 1996 letter, Dr. P.S. reported that the veteran had 
asked him to write a letter to verify that he was disabled.  
Dr. P.S. stated that the veteran had an incompetent deep 
venous system in his right leg, atypical chest discomfort, 
hypertension, hyperlipidemia, and an abnormal stress 
dobutamine study.  Dr. P.S. indicated that the veteran took 
medications for treatment of his various problems, including 
Coumadin, allopurinol, Indocin, and zocor.  Dr. P.S. stated 
that "I consider [the veteran] totally disabled, simply 
because I don't think he is capable of doing any meaningful 
work."  In a May 1997 letter, Dr. P.S. stated that the 
veteran had documented evidence of an incompetent deep venous 
system of his right leg and that he was totally and 
permanently disabled.  


In a May 1996 rating decision, the M&ROC again denied 
entitlement to nonservice-connected disability pension and 
continued the zero percent evaluations assigned for the 
nonservice-connected cholecystectomy, residuals of removal of 
multiple lipomas, right eye condition if existent, and right 
leg injury if existent.  The M&ROC also assigned 
noncompensable evaluations for gout and possible 
hypertension, assigned a 10 percent evaluation for residuals 
of a right wrist injury, and continued the 40 percent 
evaluation for residuals of deep venous thrombosis, right 
leg, with edema of the left lower extremity.  This resulted 
in a combined nonservice-connected disability rating of 50 
percent.  

In a May 1996 VA Form 21-527, Income-Net Worth and Employment 
Statement, the veteran reported that he became totally 
disabled in October 1986.  He also reported that he had 
completed college and one year of graduate studies.  

Records from the United Medical Center include a February 
1996 dobutamine stress echocardiogram report which shows that 
there was a normal resting echocardiogram with normal cardiac 
chamber sizes and valves and very mild diastolic antero-
septal wall dysfunction; normal response to Dobutamine 
infusion with appropriate increased contractility in all left 
ventricular wall areas; normal resting electrocardiogram; 
abnormal stress electrocardiogram with Dobutamine; frequent 
PVCs with low dose Dobutamine infusion resolving with 
increasing heart rate but returning in post infusion period; 
maintenance of oxygen saturation with Dobutamine infusion; 
and appropriate heart rate and blood pressure respond to 
Dobutamine infusion.  

A June 1996 right leg venous ultrasound was normal.  October 
1996 X-rays were reported as follows; left ankle showed mild 
dystrophic degenerative changes at the talonavicular joint 
dorsally, consistent with chronic changes, not from a recent 
altercation; minimal spurring along the plantar aspect of the 
calcaneus Achilles region, again probably not significant (no 
fracture or joint effusion).  October 1996 left knee X-rays 
suggested some mild degenerative changes, traction type 
osteophytes to the patella on the superior margin, elsewhere 
unremarkable.  The conclusion was ankle and knee series, no 
acute abnormalities.  


The conclusion of October 1996 chest X-rays was no acute 
abnormalities to the chest or thorax; underlying chronic 
obstructive pulmonary disease pattern.  A December 1996 right 
calf ultrasound was normal.  

February 1997 treatment records from United Medical Center-
West show that the veteran was treated for recurrent chest 
pain with equivocal Dobutamine echocardiogram study.  It was 
noted that this chest pain was consistent with angina, was 
exertion-related, and was improved with Nitroglycerin.  Blood 
pressure was 157/88, he had poor femoral pulses, he had 
posterior tibial pulses bilaterally and 1+ edema of the right 
lower extremity at bed rest.  It was noted that he wore a 
brace on his right arm.  He underwent cardiac 
catheterization.  

A VQ scan was negative.  Doppler showed no evidence of deep 
venous thrombosis, but a venogram did show incompetent veins 
in the calf on the right, multiple superficial vein filling 
because of incompetent valves, short-segment superficial 
thrombophlebitis posteromedial to the knee, and no evidence 
of deep venous thrombosis.  

Angiogram revealed that he had 25 percent lesions in the 
right coronary and left anterior descending.  The assessment 
of the angiographic results was mildly depressed left 
ventricular systolic function with the estimated ejection 
fraction of 45 percent; subtle hypokinesis anterolateral 
wall; normal right heart hemodynamics; and coronary artery 
disease as described.  

The final diagnosis was chest wall pain, left pectoral area, 
probably musculoskeletal; chronic venous insufficiency of the 
right side; minimal coronary artery disease, not significant; 
incompetent veins in the right lower leg; chronic ulnar 
neuropathy, right arm; hyperlipidemia, and morbid obesity.  
The physician noted that the veteran also currently had a 
sinus infection. 


At the May 1997 personal hearing conducted by a hearing 
officer at the M&ROC, the veteran and his representative 
asserted that the veteran's nonservice-connected disabilities 
prevented him from obtaining or maintaining substantial 
gainful employment and that the veteran was entitled to 
nonservice-connected disability pension.  The veteran 
testified that he last worked on October 31, 1986, that he 
had not worked at all since that time, and that prior to 
October 31, 1986, he had worked for the Bureau of Land 
Management and was terminated but subsequently won a wrongful 
termination case.  

He reported that he had been receiving Supplemental Security 
Income from Social Security since 1989, and that he was 
awarded Social Security benefits due to his post-phlebitic 
syndrome of his right leg and ulnar neuropathy of his right 
wrist.  Hearing Transcript (Tr.) at 1-4, 8-9.  He reported 
that he had worked for the Federal government for over 15 
years, including for the Forest Service, the Fish and 
Wildlife Service, the U.S. Geological Survey, and the Bureau 
of Land Management.  He stated that he had a college degree 
in biological sciences.  Tr. at 11-15.  

In May 1997, the veteran submitted November 1996 and April 
1997 letters from the Social Security Administration which 
shows that he was receiving total and permanent disability 
benefits from Supplemental Security Income.  It was also  
noted that he was considered a disabled individual effective 
February 22, 1989.  

In an August 1997 rating decision attached to an August 1997 
supplemental statement of the case and hearing officer 
decision, the nonservice connected disability evaluations 
assigned in the May 1996 rating decision were continued.  

Additionally, a 10 percent evaluation was assigned for 
degenerative changes of the left talonavicular joint and 
first metatarsophalangeal joint and calcaneal spurs; and a 10 
percent evaluation was assigned for degenerative changes of 
the right talonavicular joint and first metatarsophalangeal 
joint.  This resulted in a combined nonservice-connected 
disability evaluation of 60 percent.  

In September 1997, Dr. J.H. reported that he had not seen the 
veteran for many years and had no longer had his records.  
Dr. J.H. stated that the M&ROC might check at United Medical 
Center as he had been treated as a patient there years 
before.  

In September 1997 affidavits, B. Moore and W. Halle IV stated 
that they had known the veteran for more than seven years, 
that the veteran had never worked during the seven years that 
he had known him, that the veteran had not worked in ranch 
operations during the past twelve months and his daily 
activities did not include such activities.  B. Moore stated 
that the veteran always used a cane, that he limped, and that 
he was mostly sedentary.  

August and October 1996 VA outpatient treatment records show 
that the veteran was treated for chronic right wrist, right 
calf, and right leg pain.  In February 1998, a VA treatment 
provider from the general surgery clinic stated that the 
veteran brought all of his treatment records and X-ray 
reports, and that these records were reviewed carefully.  
This VA treatment provider noted that multiple physicians had 
seen the veteran and believed that he was incapable of 
employment and should be considered totally disabled because 
of venous insufficiency resulting from injury sustained in 
1983.  The VA treatment provider concurred with those 
physicians.  

A March 4, 1998 record from the United Medical Center shows 
that the veteran reported that he had chronic sinusitis.  The 
assessment was that the veteran had a very strong history for 
obstructive sleep apnea and that he also had problems of mild 
coronary artery disease, obesity, hyperlipidemia, gout, 
chronic right lower extremity venous insufficiency, 
hypertension, and degenerative joint disease of the ankles.  
A March 17, 1998 sleep study showed that the veteran had 
severe obstructive sleep apnea that was partially dependent 
upon position and that the apnea was severe enough that he 
should undergo a nasal CPAP trial.  The diagnosis was 
hypersomnia with sleep apnea and morbid obesity.  

An April 20, 1998, sleep study showed that the veteran had 
severe obstructive sleep apnea and morbid obesity and that 
his sleep apnea was markedly improved with nasal CPAP.  

By rating decision dated in May 1998, the M&ROC granted 
entitlement to nonservice-connected disability pension, 
effective from April 20, 1998.  The M&ROC assigned zero 
percent evaluations for a right leg injury; residuals of 
excision of the left great toenail; bilateral astigmatism; 
cholecystectomy; wound scars on abdomen; residuals of 
excision of multiple lipomas; gout; labile hypertension; and 
coronary artery disease.  

Sleep apnea was rated as 50 percent disabling, residuals of 
deep venous thrombosis of the right leg were rated as 40 
percent disabling, and residuals of a right wrist injury were 
evaluated as 10 percent disabling.  The rating decision does 
not include the two 10 percent evaluations for degenerative 
changes of the left talonavicular joint and first 
metatarsophalangeal joint, calcaneal spurs, and for 
degenerative changes of the right talonavicular joint and 
first metatarsophalangeal joint which were reported in the 
May 1996 rating decision.  However, the M&ROC reported that 
the nonservice-connected disabilities resulted in a combined 
nonservice-connected evaluation of 80 percent which 
necessarily included the two 10 percent evaluations for the 
right and left foot degenerative changes.  

In a June 1998 statement in support of claim, the veteran 
asserted that the effective date of his nonservice-connected 
pension should be the date of his June 1992 claim for 
pension. 

In June and August 1998 the veteran submitted records from 
the Social Security Administration (SSA).  These records show 
that the veteran applied for Social Security benefits in 
February 1989, that he reported that his disabling condition 
was chronic thrombophlebitis, and that he asserted that he 
was not able to stand on his leg due to extreme pain, 
swelling, and edema and residuals of a right ankle injury 
including severe osteoarthritis.  


He asserted that he had chronic thrombophlebitis and a right 
wrist disorder which required the use of a splint to reduce 
the pain in the ulnar collateral area.  He contended that he 
could not lift more than 15-25 pounds, that he could not 
endure prolonged standing, and that, if he stood longer than 
two hours, his right lower leg and ankle swelled and he had 
to remove the shoe to reduce the pain and could not stand or 
walk.  He reported that he did his own grocery shopping, that 
he went to church, that he cooked his own meals unless he was 
not able to and his landlady then did this.  The SSA records 
show that he reported that he had a completed college and 
received a B.S. in "Biosci." and that he had completed 16 
years of schooling "with lots of grad. studies."  He stated 
that his previous employment had been as a fishery biologist, 
auditor, aquatic biologist, hydrologist, environmental 
scientist, and most recently up to October 1986 as chief of 
mineral staff, oil and gas with 23 employees.  

His SSA claim was initially denied in April 1989 and denied 
again on reconsideration in June 1989.  An October 1989 SSA 
administrative law judge decision shows that it was 
determined that the veteran had not engaged in substantial 
gainful activity since February 1989; that the medical 
evidence established that the veteran had severe chronic 
thrombophlebitis with possible osteomyelitis; that his 
combined impairments prevented him from sitting, standing, 
and walking for 6 to 8 hours per day as a result of pain and 
swelling in his lower extremities; that he could not perform 
a full range of sedentary work activity; and that, as he 
could not perform even sedentary unskilled jobs, he could not 
perform his prior work or any other jobs existing in 
significant numbers in the national economy given his age, 
education, and vocational background.  

The SSA determined that the veteran had been disabled as of 
February 22, 1989, the date of his application.  The 
administrative law judge stated that the veteran's treating 
physicians had "certainly" supported his position that 
chronic severe pain related to his circulatory problem 
prevented him from performing any work activity.  



The medical records which the SSA reviewed and relied upon in 
making its decision to award benefits consisted of much of 
the pre-October 1989 medical evidence reported above, 
including records from Providence Hospital, VA medical 
facilities, Memorial Hospital of Laramie County, the United 
States Penitentiary in Leavenworth, Kansas, Dr. T.G., Dr. 
W.R., Dr. J.B. and Casper Orthopaedic Associates, P.C., and 
Dr. C.F.  These records show that the veteran was treated for 
several disabilities including, but not limited to, 
disabilities of the right leg and right wrist.  

The evidence that the SSA considered that has not already 
been reported above includes a report of December 1984 X-rays 
of the right foot and ankle which shows that there was a 
calcaneal spur on the inferior aspect of the calcaneus; a 
thin flake of bone adjacent to the talus near the ligament 
associated with the lateral malleolus and could represent a 
small avulsed fracture fragment in that region, probably 
associated with a ligamentous injury; and, otherwise, the 
foot and ankle were unremarkable except for degenerative 
changes of the first metatarsal phalangeal joint.  

July 1986 right wrist X-rays showed that the mineralization, 
alignment and structure of the bones of the right wrist were 
all normal; there is stippled calcification in the triangular 
cartilage, probably as a result of degenerative change from 
previous trauma; and no other abnormalities.  October 1988 
right foot X-rays showed post-traumatic degenerative changes 
involving the first metatarsal phalangeal joint; post 
traumatic proliferative degeneration involving the 
talonavicular joint dorsally; small spurs at the site of the 
Achilles' tendon attachment to the calcaneus and at the site 
of plantar attachment to the calcaneus.  

The medical records from the Social Security Administration 
also included an October 1988 bone scan report which included 
the impression of abnormal study consistent with 
osteomyelitis of the right talus and cellulitis of both feet.  

In a January 1989 report and determination of incapacity, Dr. 
B.H. stated that the veteran had chronic thrombophlebitis 
which was first diagnosed in 1983, that his prognosis was 
guarded, that he was disabled, and that his disability was 
partial (80 percent) and temporary with the anticipated date 
of recovery being indeterminant.  Dr. B.H. reported that the 
veteran would be able to resume his former type of employment 
and, that he would be able to work without limitations.  

In a March 1989 application for handicapped vehicle 
identification, Dr. B.H. indicated that the veteran needed 
crutches to ambulate and had an audio handicap.  Dr. B.H. 
stated that the veteran had chronic thrombophlebitis of the 
right lower extremity and that he had a permanent handicap.  
A June 1989 treatment record shows that the veteran was 
treated for right ankle pain, that right ankle X-rays were 
normal, and that there might be slight cartilage space 
narrowing but no evidence of acute or chronic osteomyelitis.

The SSA records also included a March 1989 statement, in 
which T.K. reported that he had known the veteran for more 
than eight years, that the veteran had not worked in two and 
a half years, that the veteran made his own meals unless 
unable to and then his landlady did this.  T.K. stated that 
the veteran visited with friends or relatives infrequently as 
he was not mobile, that he rarely went for walks - only when 
able, that he did his own chores when able to, that he 
attended church and his landlady drove him there, and that he 
took medication.  

Criteria

To establish entitlement to VA nonservice-connected pension 
under 38 U.S.C. § 1521, a veteran must have served during a 
period of war for 90 days or more (or have been discharged or 
released from service during a period of war for a service- 
connected disability), and be permanently and totally 
disabled.  38 U.S.C. § 1521(a); see also Brown v. Derwinski, 
2 Vet. App. 444, 446 (1992); Roberts v. Derwinski, 2 Vet. 
App. 387, 389 (1992).  

The Board notes that the veteran served on active duty for 
more than 90 days during a period of war.  Therefore, his 
entitlement to nonservice-connected pension is dependent upon 
whether or not he is permanently and totally disabled under 
applicable law and regulations.

In Brown, 2 Vet. App. at 446, the United States Court of 
Appeals for Veterans Claims (Court) observed that permanent 
and total disability for pension purposes can be shown in two 
ways under VA regulations, which provide a combination of 
"objective" and "subjective" standards.  See also Talley v. 
Derwinski, 2 Vet. App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), 
(2) (West 1991); 38 C.F.R. §§ 3.321(b)(2); 4.17 (1998).  

The two ways that permanent and total disability can be shown 
under the law are as follows: (1) the veteran must be 
unemployable as a result of a lifetime disability (i.e., the 
"subjective" standard, which is based on disabilities, age, 
occupational background, and other related factors of the 
individual veteran whose claim is being adjudicated); or, (2) 
the veteran must suffer from a lifetime disability which 
would render it impossible for the average person with the 
same disability to follow a substantially gainful occupation 
(i.e., the "objective" standard, which is based on (a) the 
percentage ratings assigned for each disability from the VA 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; (b) the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and (c) the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 
4.16(a), 4.17, 4.18, 4.19 (1998); Brown, 2 Vet. App. at 446.

In order to be considered permanently and totally disabled 
under the objective standard, if the veteran has only one 
disability it must be evaluated at 60 percent or more.  38 
C.F.R. §§ 4.16, 4.17.  If he has two or more disabilities, 
one disability must be evaluated at 40 percent or more and he 
must have additional disabilities to bring the total 
evaluation to 70 percent or more.  38 C.F.R. § 4.16(a).  See 
also Talley, 2 Vet. App. at 288.



Except as otherwise provided, the effective date of an award 
of pension based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims received on or after October 1, 1984, the effective 
date for an award of disability pension will be the date of 
receipt of claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(b).

An exception is provided where within one year from the date 
on which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
While judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of § 3.342(a) do not apply.  38 
C.F.R. § 3.400(b)(ii)(B).

Where disability pension entitlement is established based on 
a claim received by VA on or after October 1, 1984, the 
pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits.  A claim for 
retroactive pension under 38 C.F.R. § 3.400(b)(ii)(B) must be 
received within one year of the date on which the veteran 
became permanently and totally disabled.  38 C.F.R. 
§ 3.151(b) (1998).

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The Board notes that, by rating decision dated in June 1992, 
the M&ROC assigned disability ratings that brought the 
veteran's combined evaluation to 40 percent.  However, the 
Board notes that the M&ROC failed to assign disability 
ratings for or address several of the veteran's disabilities.  
In a May 1996 rating decision, the M&ROC assigned disability 
ratings that resulted in a combined nonservice-connected 
evaluation of 50 percent.  In an August 1997 rating decision, 
the M&ROC assigned disability evaluations that resulted in a 
combined nonservice-connected evaluation of 60 percent.  
Finally, by rating decision dated in May 1998, the M&ROC 
assigned disability ratings that resulted in a combined 
nonservice-connected evaluation of 80 percent.  

The Board notes that, under the objective standard, since the 
veteran had more than one disability, one disability must be 
evaluated at 40 percent or more and he must have additional 
disabilities to bring the total evaluation to 70 percent or 
more in order to meet the objective test for nonservice-
connected disability pension.  38 C.F.R. §§ 4.16, 4.17.  
However, before addressing whether the veteran met the 
objective test for permanent and total disability under 38 
C.F.R. §§ 4.16 and 4.17 prior to April 20, 1998, the Board 
will first address whether the veteran met the criteria for 
nonservice-connected disability pension prior to April 20, 
1998, under the subjective test.

The veteran is currently 58 years of age and has a college 
education.  Although he initially reported that he had two 
masters degrees, he subsequently clarified that he started 
two masters programs, that he did not complete either 
program.  

The veteran has also stated that he has completed one year of 
graduate studies.  He has reported that he last worked in 
October 1986 and that, prior to October 1986, he had worked 
for the Bureau of Land Management as a "chief min staff oil 
and gas."  

The evidence shows that the veteran has suffered from 
significant nonservice-connected disabilities since June 1992 
which include, but are not limited to, residuals of deep 
venous thrombosis of the right leg, incompetent veins in the 
right lower leg, residuals of a right wrist injury including 
chronic ulnar neuropathy in the right arm, gout, degenerative 
joint disease in the feet, labile hypertension, 
hyperlipidemia, morbid obesity.   

The Board notes that some physicians reported that the 
veteran was permanently and totally disabled long before 
April 20, 1998.  In a December 1990, Dr. T.G. reported that 
there was certainly little question that the veteran was not 
able to return to work doing any kind of reasonable work.  
Dr. T.G. also stated that the veteran was not able to return 
to work of any kind at that point in time and that he doubted 
that the veteran would ever be able to return to work of any 
kind.  Dr. T.G. noted "[t]o my mind that makes him 100 
percent disabled."  In an August 1992 letter, Dr. T.G. 
stated that he thought that the pain caused by the post-
phlebitic syndrome made the veteran unemployable and unable 
to work both now and in the future.  

In a May 1996 letter, Dr. P.S. reported that the veteran had 
an incompetent deep venous system in his right leg, atypical 
chest discomfort, hypertension, hyperlipidemia, and an 
abnormal stress dobutamine study.  Dr. P.S. stated that he 
considered the veteran totally disabled, simply because he 
did not think that the veteran was capable of doing any 
meaningful work.  In a May 1997 letter, Dr. P.S. stated that 
the veteran had documented evidence of an incompetent deep 
venous system of his right leg and that he was totally and 
permanently disabled.  

A February 1998 VA treatment provider from the general 
surgery clinic stated that the veteran brought all of his 
treatment records and X-ray reports and that these records 
were reviewed carefully.  


This VA treatment provider noted that multiple physicians had 
seen the veteran and believed that he was incapable of 
employment and should be considered totally disabled because 
of venous insufficiency resulting from injury sustained in 
1983.  The VA treatment provider concurred with those 
physicians.

Additionally, the Board notes that SSA records show that the 
veteran has been receiving total and permanent disability 
benefits from Supplemental Security Income, effective since 
February 22, 1989 (the date of the veteran's SSA 
application).  In October 1989, a SSA administrative law 
judge determined that the veteran's combined impairments 
prevented him from sitting, standing, and walking for 6 to 8 
hours per day as a result of pain and swelling in his lower 
extremities; that he could not perform a full range of 
sedentary work activity; and that, as he could not perform 
even sedentary unskilled jobs, he could not perform his prior 
work or any other jobs existing in significant numbers in the 
national economy given his age, education, and vocational 
background.  The administrative law judge noted that the 
veteran's treating physicians had "certainly" supported his 
position that chronic severe pain related to his circulatory 
problem prevented him from performing any work activity.

The veteran has not worked since 1986.  The Board has 
considered the veteran's age, education level, and employment 
history.  In light of the aforementioned medical opinions, 
the Board finds that the evidence shows that the veteran's 
numerous disabilities rendered him permanently and totally 
disabled for pension purposes on the date of his claim for 
nonservice-connected pension, June 15, 1992.  38 C.F.R. 
§§ 3.321(b), 4.16(b), 4.17(c).  As the Board finds that the 
veteran was permanently and totally disabled on the date of 
his June 1992 claim under the subjective test, there is no 
need to analyze the veteran's disabilities under the 
objective criteria of 38 C.F.R. §§ 4.16 and 4.17.  


As the veteran's claim for nonservice-connected disability 
pension was received on June 15, 1992, and as he was 
permanently and totally disabled on that date, the effective 
date of the grant of nonservice-connected disability pension 
should be June 15, 1992.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b).  The Board notes that the veteran has argued that 
the effective date should be the date of his claim in June 
1992 and that this decision results in a full grant of the 
benefit sought on appeal.  

The veteran has not claimed entitlement to retroactive 
benefits.  He has asserted and the evidence of record shows 
that the veteran became permanently and totally disabled more 
than one year prior to the date of his June 1992 claim.  
Additionally, the veteran has not alleged and the evidence 
does not demonstrate that any disability was so 
incapacitating that it prevented him from filing his claim 
for pension for at least the first 30 days immediately 
following the date on which he became permanently and totally 
disabled.  Therefore, an effective date earlier than the date 
of claim, June 15, 1992, is not warranted.  38 C.F.R. 
§§ 3.151, 3.400(b)(ii)(B).  


ORDER

Entitlement to an effective date for the grant of nonservice-
connected disability pension benefits retroactive to June 15, 
1992, is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

